Citation Nr: 0324346	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  97-26 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel 


INTRODUCTION

The veteran had active military service from November 1968 to 
August 1970.  He had no foreign service and did not serve in 
combat.  He was awarded a marksmanship badge for rifle 
qualification.  

This matter comes before the Board of Veterans' Appeals 
(Board ) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in St. Paul, Minnesota, which denied service 
connection for nasal fracture, and determined that the claim 
for service connection for post-traumatic stress disorder 
(PTSD) and depression was not well grounded.

A Travel Board hearing was held in August 1998 before the 
undersigning Board Member.  In December 1998, the Board 
denied the claim for service connection for residuals of a 
nasal fracture, and remanded the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD and depression.  In July 2001, the Board denied 
service connection for an acquired psychiatric disorder and 
the veteran appealed.  


REMAND

In August 2002, VA General Counsel and the veteran agreed to 
a joint motion which resulted in the July 2001 Board decision 
being vacated and remanded by order of the US Court of 
Appeals for Veterans Claims (Court).  The basis for the joint 
motion to remand was the agreement that the July 2001 Board 
decision had neglected to discuss the veteran's July 1998 
"buddy" statement (quotes in original), attempting to 
corroborate an in-service stressor, in light of Suozzi v. 
Brown, 10 Vet. App. 307 (1997), which held that 
"corroboration of every detail including the appellant's 
personal participation ..., defines 'corroboration' far too 
narrowly."  Suozzi at 311.  [That case held that the 
statement in question constituted new and material evidence 
sufficient to reopen a service connection claim, not that the 
statement warranted an allowance of the benefit sought on 
appeal.]  Also cited was Pentecost v. Principi, 16 Vet. App. 
124, 128-129 (2002).  

The joint motion also agreed that remand was proper for 
compliance with the VCAA duty to assist, including another VA 
examination.  

After the appeal was returned to the Board, the veteran 
submitted a copy of a recent private psychological evaluation 
from July 2003, with no waiver of initial consideration by 
the VARO.  Initial RO consideration of this relevant document 
is thus required.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should review the claims 
folder and ensure that VA has complied 
with the VCAA duties to assist and 
notify.  This should include notice to 
the veteran and representative of the 
laws and regulations implementing VCAA, 
and a fact specific recitation of the 
evidence necessary to substantiate his 
claim (principally, objective 
corroborating evidence that events in 
military service caused or precipitated a 
current acquired psychiatric disorder), 
and an offer to assist the veteran in 
collecting any additional evidence 
relevant to his claim (with medical 
release forms for proper completion by 
the veteran).  Consistent with the 
veteran's attorney's letter of July 24, 
2003, the RO should ask the veteran to 
contact the individual who wrote a letter 
in support of his claim in July 1998 (HL) 
and ask whether this individual can 
provide any more details relating 
physical abuse during basic training 
directly to the veteran (did HL 
personally witness the veteran being 
abused or did he have first hand 
knowledge of any of the veteran's DI's?).  
If the veteran requests assistance 
obtaining such information, the RO should 
provide assistance.  The RO should 
follow-up and collect any evidence 
reasonably identified, and evidence 
collected should be added to the claims 
folder.  

2.  After completion of the above 
development, the veteran should be 
referred for a VA psychiatric (not 
psychological) examination by a doctor 
who has not previously seen the veteran 
for treatment or evaluation.  The claims 
folder must be provided to the VA 
psychiatrist for review in conjunction 
with the examination and the report of 
examination must state the claims folder 
was reviewed.  The doctor's attention is 
directed to pages 6 and 7 of the joint 
motion for remand (tabbed in pink), 
pointing out some problems with previous 
examinations.  The doctor should order 
the conduct of any testing or diagnostic 
studies he feels are necessary for a 
complete examination.  The doctor should 
provide a complete multiaxial psychiatric 
assessment in conformance with the DSM 
IV.  The doctor should also provide an 
opinion, taking into account his own 
examination and a review of the claims 
folder, as to whether it is more, less or 
equally likely that any current Axis I 
diagnosis is attributable to some 
incident(s) of active military service 
from November 1968 to August 1970, and 
the evidence relied upon to corroborate 
such incident(s).  A statement of reasons 
and basis for this opinion is essential.    

3.  After completion of the above, the RO 
should review the report of psychiatric 
examination for compliance with the 
requirements of this remand, and return 
it to the examining doctor if corrective 
action is necessary.  The RO should then 
again address the veteran's claim.  If 
the benefit sought is not allowed, the RO 
should issue a supplemental statement of 
the case (SSOC) which includes a 
discussion of VA compliance with VCAA, 
and which specifically addresses the 
cases of Suozzi v. Brown, 10 Vet. App. 
307 (1997) and Pentecost v. Principi, 16 
Vet. App. 124 (2002), with respect to 
proper analysis of lay statements 
submitted to corroborate incidents of 
service alleged to be the causal origin 
of an acquired psychiatric disorder.  The 
veteran and representative must be 
provided with a copy of the SSOC and an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with all appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




